Citation Nr: 1625083	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for hepatitis C.  In August 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the instant claim is warranted.

The Veteran contends that her current hepatitis C is the result of her service, particularly her in-service military sexual trauma (MST).  Although the Veteran has contended that she contracted hepatitis C from being injected with illicit drugs from a shared needle at a social party (a theory of entitlement for which service connection appears to be precluded under 38 U.S.C.A. § 105 (West 2014) and 38 C.F.R. §§ 3.1(n), 3.301(d) (2015)), she has also asserted more generally that her hepatitis C is related to a MST that transpired at that same social party.  Service treatment records are negative for complaints, findings, or diagnoses related to hepatitis C.  However, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) due to MST.  Thus, VA has conceded that the Veteran suffered an in-service MST.  The Board further notes that the Veteran has been diagnosed with hepatitis C.  See July 2011 VA Gastroenterology Outpatient Note.

Given the competent evidence of current disability, a conceded in-service injury/event,  and the absence of medical comment or opinion addressing the relationship between hepatitis C and service, particularly the in-service MST, the Board finds that examination and medical opinion to address such relationship is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes that during the April 2016 Board hearing, the Veteran indicated that her private psychologist, J.H., provided an opinion linking her hepatitis C to MST.  See Board Hearing Transcript, pp. 15-16.  However, a review of the opinions of record provided by J.H. reveals only that she provided a positive nexus opinion as to the Veteran's PTSD and MST.  See July 2011 Evers Psychological Associates, P.C. (Evers) Mental Health Evaluation; May 2012 Evers Treatment Summary; June 2014 Evers Treatment Summary.

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of her claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in East Orange, New Jersey, and that records from that facility dated through May 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the East Orange VAMC (and any associated facility(ies)) all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since May 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) record.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the East Orange VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and her representative a letter requesting that she provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hepatitis C had its onset during service or is otherwise medically related to service, to particularly include the conceded in-service MST.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, he or she should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




